DETAILED ACTION
	Claim 1 is amended. Claims 3 and 14 are added. Claims 1 and 3-14 are pending. A complete action regarding the merits of the pending claims appears below.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/11/2021 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, and 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Woloszko (U.S. Patent Application Publication No. 20050251134) in view of Ouchi (U.S. Patent Application Publication No. 20060050143) and in further view of Benderev (U.S. Patent No. 5919189).
Regarding claim 1, Woloszko teaches a high-frequency tool for medical resectoscopes for manipulation of body tissue (abstract), comprising: an electrode support that is movable in the axial direction of the resectoscope ([0021], [0095]) and includes distal, fork-shaped ends (Fig. 10A, elements 198 and 199), and an electrode which may be acted on with high-frequency current and which is mounted on the distal, fork-shaped ends of the electrode support ([0076], [0078]; Fig. 10A), wherein: the electrode has two ends, which for establishing a connection to the electrode support are each positioned in, or, viewed in the distal direction, in front of, a receiving opening of the ends of the electrode support (Fig. 10A), and the electrode is contacted in an electrically conductive manner, at least in an area around the receiving opening ([0108]; Fig. 9, elements 194 and 200), with a conductor wire that is guided in the electrode support (Fig. 9, elements 194 and 200). 
Woloszko does not teach the ends of the electrode support include widened areas that are wider than other areas of the electrode support to accommodate the ends of the electrode and the two ends of the electrode are positioned in the receiving opening in the ends of the electrode support so as to not extend proximally of the widened areas.
Ouchi, in a similar field of endeavor, teaches the ends of the electrode support include widened areas that are wider than other areas of the electrode support to accommodate the ends of the electrode (Fig. 7, 8, element 1) and the two ends of the electrode are positioned in the receiving opening in the ends of the electrode support so as to not extend proximally of the widened areas (Fig. 8, element 43, 3; element 3 of Fig. 8 would make it impossible for the electrodes to move proximally of the widened areas into the narrower area no matter the position of the device).

In addition, modifying Woloszko to include a duplication of the electrode support as taught by Ouchi such that both electrode supports of Woloszko included a widened area to result in a combination of old elements, and in the combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination (i.e. allowing for two stable ends rather than only one) were predictable.
Woloszko and Ouchi do not teach the conductor wire that is guided in the electrode support having a cross-sectional dimension that is smaller than a cross-sectional dimension of the electrode.
Benderev, in an analogous device, teaches the conductor wire that is guided in the electrode support having a cross-sectional dimension that is smaller than a cross-sectional dimension of the electrode (Fig. 6, elements 50, 52, 56, and 58).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual 
Regarding claim 3, the combination of Woloszko, Ouchi, and Benderev teaches all the elements of the claimed invention as stated above.
Woloszko further teaches wherein the electrode and the conductor wire are made of an electrically conductive material in one piece ([0108]; Fig. 9, 10A, elements 194 and 200).
Regarding claim 4, the combination of Woloszko, Ouchi, and Benderev teaches all the elements of the claimed invention as stated above.
Woloszko further teaches wherein the conductor wire has a continuous design ([0108], [0124]; Fig. 9, 10A, elements 194, 200), and the electrode is a tube that is guided-3-Application No. 15/754,570 between the ends of the electrode support above the conductor wire ([0138]; Fig. 11, 35A & B, elements 1002,
1004, 106a & b).
Regarding claim 5, the combination of Woloszko, Ouchi, and Benderev teaches all the elements of the claimed invention as stated above.
Woloszko further teaches the ends of the electrode are sheathed with a construction material having a strength greater than 80 MPa (Paragraph 0106, "Resecting loop electrode 194 is preferably composed of a corrosion resistant, electrically conductive metal or alloy, such as platinum, titanium, tantalum, tungsten, stainless steel, nickel and cobalt-based alloys and the like."). Titanium is a construction material that has a tensile strength greater than 80 MPa at temperatures below 400 °C as disclosed by Miyamoto (U.S. Patent Application Publication No. 20020000268; Fig. 4).
Regarding claim 6, the combination of Woloszko, Ouchi, and Benderev teaches all the elements of the claimed invention as stated above.

Regarding claim 8, the combination of Woloszko, Ouchi, and Benderev teaches all the elements of the claimed invention as stated above.
Woloszko further teaches wherein the ends of the electrode are mechanically fixedly connected to the conductor wire ([0108]).
Regarding claim 9, the combination of Woloszko, Ouchi, and Benderev teaches all the elements of the claimed invention as stated above.
Woloszko further teaches wherein the ends of the electrode and ends of the conductive wire are sheathed by an insulation that is designed as one piece (Fig. 9, element 192).
Regarding claim 10, the combination of Woloszko, Ouchi, and Benderev teaches all the elements of the claimed invention as stated above.
Woloszko further teaches wherein the ends of the electrode are sheathed by an insulation and are fixedly connected to the widened areas of the electrode support ([0106]).
Regarding claim 11, the combination of Woloszko, Ouchi, and Benderev teaches all the elements of the claimed invention as stated above.
Woloszko further teaches wherein for stabilization, the ends of the electrode are insertable through steel tubes situated directly in front of the receiving openings of the electrode support ([0082], "...an active electrode having multiple circular edges may be constructed using alternating layers of concentric, thin metal washers (e.g., titanium, stainless steel or the like), having outside diameters D...The electrode assembly can be constructed by placing the metal washers over a central, electrically conductive mandrel...").
Regarding claim 12, the combination of Woloszko, Ouchi, and Benderev teaches all the elements of the claimed invention as stated above.
stainless steel or the like), having outside diameters D...The electrode assembly can be constructed by placing the metal washers over a central, electrically conductive mandrel...").
Regarding claim 13, the combination of Woloszko, Ouchi, and Benderev teaches all the elements of the claimed invention as stated above.
Woloszko and Benderev do not teach wherein the widened areas are disposed at distal-most ends of the electrode support.
Ouchi further teaches wherein the widened areas are disposed at distal-most ends of the electrode support (Fig. 7, 8, element 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Woloszko and Benderev to where the widened areas are disposed at distal-most ends of the electrode support as taught by Ouchi in order to provide a more secure housing and thus greater stability for the electrodes within the electrode support. Widened ends would result in a greater amount of surface area that would undergo any sort of physical contact. From a mechanics of materials perspective, it is well known that normal stress that would be enacted on the electrode support from any type of encountered orthogonal force during use would be more mitigated as normal stress is inversely correlated to surface area (i.e. σ = F/A; where σ is normal stress/normal pressure, F is force, and A is area). Thus the greater the surface area, the lesser the normal stress/pressure, which would translate to a more stable support or housing.
Regarding claim 14, the combination of Woloszko, Ouchi, and Benderev teaches all the elements of the claimed invention as stated above.

Ouchi further teaches wherein the receiving opening is formed in the widened areas of the electrode support, and the receiving opening has a larger width than a width of an inner lumen extending through the distal, fork-shaped ends of the electrode support at a position proximal of the widened areas (Fig. 7, 8, element 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Woloszko and Benderev to where the receiving opening is formed in the widened areas of the electrode support, and the receiving opening has a larger width than a width of an inner lumen extending through the distal, fork-shaped ends of the electrode support at a position proximal of the widened areas as taught by Ouchi in order to provide a more secure housing and thus greater stability for the electrodes within the electrode support. Widened ends would result in a greater amount of surface area that would undergo any sort of physical contact. From a mechanics of materials perspective, it is well known that normal stress that would be enacted on the electrode support from any type of encountered orthogonal force during use would be more mitigated as normal stress is inversely correlated to surface area (i.e. σ = F/A; where σ is normal stress/normal pressure, F is force, and A is area). Thus the greater the surface area, the lesser the normal stress/pressure, which would translate to a more stable support or housing.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Woloszko (U.S. Patent Application Publication No. 2005/0251134) in view of Ouchi (U.S. Patent No. 20080077129) and in further view of Benderev (U.S. Patent No. 5919189) and in further view of Sundquist (U.S. Patent Application Publication No 20110106072).
Regarding claim 7, the combination of Woloszko, Ouchi, and Benderev teaches all the elements of the claimed invention as stated above.
Woloszko, Ouchi, and Benderev do not teach that other materials that may be used to insulate the electrode include tubes of polyethylene, PTFE, silicone, PEEK, or insert molded thermoplastic such as polycarbonate or ABS. The ends of the insulated electrode can be insulated from the ends of the electrode support.
Sundquist, in a similar field of endeavor, teaches that other materials that may be used to insulate the electrode include tubes of polyethylene, PTFE, silicone, PEEK, or insert molded thermoplastic such as polycarbonate or ABS ([0245]). The ends of the insulated electrode (Fig. 28, element 334) can be insulated from the ends of the electrode support (Fig. 31, element 352).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Woloszko, Ouchi, and Benderev to insulate the electrode and electrode ends from the ends of the electrode support with PEEK tubes as taught by Sundquist in order to provide further mechanical stabilization to the electrode in response to transverse forces.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILS A POTTER whose telephone number is (571)272-6236.  The examiner can normally be reached on Monday-Thursday and Alternate Fridays 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NILS A POTTER/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794